Exhibit 10.10

Cue Biopharma, Inc.

Director Compensation Policy

Members of the Board of Directors (the “Board”) of Cue Biopharma, Inc. (the
“Company”) who are not employees of the Company or any subsidiary of the Company
(“non-employee directors”) shall receive compensation for their services on the
Board in accordance with this Director Compensation Policy (this “Policy”).

Cash Compensation

Each non-employee director shall be paid an annual cash retainer of $35,000
prorated for partial periods and paid quarterly in arrears as soon as
practicable following the end of each quarter for which payment under this
Policy is owed.

In addition to the annual cash retainer described above, the chairman of the
Board, if he or she is a non-employee director (the “Non-Employee Chairman”),
shall be paid an annual cash retainer of $45,000 and standing committee members
shall be paid the annual committee fees set forth below, in each case prorated
for partial periods and paid quarterly in arrears as soon as practicable
following the end of each quarter for which payment under this Policy is owed;
provided, the committee fees for  2018 shall be paid retroactive to January 1,
2018.

Audit Committee Chair:  

$15,000

Audit Committee Member (other than the committee Chair):

$7,500

Compensation Committee Chair:  

$10,000

Corporate Development Committee Member (other than the committee Chair):  

$5,000

Corporate Development Committee Chair:  

$10,000

Science and Technology Strategy Committee Member (other than the committee
Chair):  

$5,000

Science and Technology Strategy Committee Chair:  

$10,000

Compensation Committee Member (other than the committee Chair):  

$5,000

Corporate Governance and Nominating Committee Chair:  

$8,000

Corporate Governance and Nominating Committee Member (other than the committee
Chair):  

$4,000

 

Equity Compensation

Upon initial appointment to the Board a non-employee director shall be awarded
Options to purchase 50,000 shares of the Company’s common stock (“Common
Stock”).  So long as such

1

 

--------------------------------------------------------------------------------

non-employee director remains a Service Provider such Options shall vest in
eight equal semi-annual installments.  Upon Separation from Service due to the
non-employee director’s death, or if there is a Change of Control, then any such
then unvested Options shall become fully vested as of the date of such death or
Change of Control, as applicable.  If such non-employee director ceases to
remain a Service Provider for any reason other than death or a Change of
Control, then any such unvested Options shall be forfeited as of the date of
such Separation from Service.

On the first trading day following December 31 of each year (each, an “Annual
Option Grant Date”), each non-employee director other than the Non-Employee
Chairman shall be awarded Options to purchase 8,000 shares of Common Stock and
the Non-Employee Chairman shall be awarded Options to purchase 9,600 shares of
Common Stock.  Such Options shall not become vested until the first anniversary
of the Annual Option Grant Date (the “Annual Award Vesting
Date”).  Notwithstanding the foregoing, the annual Options to be awarded for
2018 service shall be awarded as of June 12, 2018 and the Annual Award Vesting
Date for such Options shall be December 31, 2018.  Upon Separation from Service
due to the non-employee director’s death, or if there is a Change of Control,
any such Options shall become fully vested as of the date of such death or
Change of Control, as applicable.  If a non-employee director ceases to remain a
Service Provider for any reason other than death before the Annual Award Vesting
Date or a Change of Control, then such Options shall be forfeited as of the date
of such Separation from Service.  

For so long as shares remain available for issuance thereunder, any Options
issued in accordance with the terms of this Policy shall be made under and
pursuant to the Company’s 2016 Non-Employee Equity Incentive Plan (the
“Non-Employee Plan”).  Following such time as shares are no longer available
under the Non-Employee Plan,  any Options issued in accordance with the terms of
this Policy shall be made under and pursuant to the Company’s 2016 Omnibus
Incentive Plan (the “Omnibus Plan”).  Capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Non-Employee Plan
or Omnibus Plan, as applicable.  The Board, in its sole discretion and in
recognition for meritorious service, may elect to vest up to 100% of a
Director’s unvested equity awards upon retirement.

Expense Reimbursement

The compensation described in this Policy is in addition to reimbursement of all
out-of-pocket expenses incurred by directors in attending meetings of the Board.

Employee Directors

An employee of the Company who serves as a director receives no additional
compensation for such service.

Adopted Effective July 27, 2016, as amended October 30, 2018

2

 